 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper Guild of New York, Local 3, The News-paper Guild, AFL-CIO,CLC and The NewYork Times Newspaper Division of The NewYork Times Company. Case 2-CB-769626 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 17 April 1981 Administrative Law JudgeHoward Edelman issued the attached decision TheRespondent filed exceptions and a supporting briefThe General Counsel also filed exceptions and asupporting brief The Respondent and the GeneralCounsel each filed answering briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order'as modifiedWe agree with the judge that the Respondentcannot, pursuant to its constitutional provision pro-hibiting resignations or withdrawals during a strikeor at a time when a strike appears imminent, law-fully impose fines on members who resigned andreturned to work during the course of a strike Thejudge found that the Respondent's constitutionalprovision was vague, without objective standards,and arbitrary and, thereby imposed invalid restric-tions on the right to resign Subsequent to the issu-ance of the judge's decision, the Board, in Machin-ists Local 1414 (Neufeld Porsche-Audi), 270 NLRB1330 (1984), held that any restrictions placed by aunion on its members' right to resign are unlawfulIt is for the reasons set forth in Neufeld Porsche-Audi that we here adopt the judge's findings 2However, while we agree that the Respondent vio-lated Section 8(b)(1)(A) by instituting charges andlevying fines against those employees employed byThe Times who submitted resignations to the Re-spondent and thereafter crossed the Respondent'spicket line, some clarification is necessary The em-ployees who resigned from the Respondent and re-turned to work may be divided into two groups' The Respondent has requested oral argument The request is deniedas the record, exceptions, and bnefs adequately present the issues and thepositions of the parties2 Member Zimmerman agrees that the Union by its enforcement of arule restncting members from resigning or withdrawing dunng a stnkeor a lockout or at a time when a strike or lockout appears imminent vio-lated Sec 8(b)(1)(A) However, he finds the violation only for reasonsexpressed by the Board plurality in Machinists Local 1327 (Dalmo Victor),263 NLRB 984 (1982), and his concurring opinion in Neufeld PorscheAudi, supra(1) those employees who returned to work for theEmployer during the strike after their resignationsfrom union membership had been received by theUnion and (2) those employees who returned towork for the Employer before their resignationshad been received With respect to the employeesin group (1), the evidence establishes that theywere brought up on charges and fined for conductwhich occurred after their effective resignations inviolation of Section 8(b)(1)(A) As to group (2) em-ployees, we do not find that the Respondent violat-ed the Act by instituting charges or levying finesagainst members for preresignation conduct 3 Wetherefore conclude that only the portion of the finewhich is attributable to the employees' postresigna-tion crossing of the picket line should be rescind-ed 4We do not agree with the judge that the Re-spondent's refusal to accept the resignations of em-ployees did not violate Section 8(b)(1)(A) of theAct In reaching his decision, the judge relied onGraphic Arts Local 32B (George Banta Co ), 250NLRB 850 (1980) Subsequent to the judge's deci-sion, the Board, in Typographical Union (RegisterPublishing Co ), 270 NLRB 1386 (1984), overruledGeorge Banta Co, and held that a union's refusal toaccept the resignation of its members was an inde-pendent violation of Section 8(b)(1)(A) of the ActFor the reasons set forth in Register Publishing, wefind that the Respondent violated the Act by refus-ing to accept its members' resignationsFinally, in accord with Neufeld Porsche-Audi weshall require that the Respondent cease and desistfrom maintaining restrictions on resignations andexpunge the provision from its governing docu-ments 5AMENDED CONCLUSIONS OF LAWAdd the following as paragraph 3 to the judge'sConclusions of Law and renumber the subsequentparagraphs accordingly"(3) The Respondent violated Section 8(b)(1)(A)of the Act by refusing to accept employees' resig-nation of membership"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-3 NLRB v Allis Chalmers Mfg Co, 388 U S 175 (1967)4 The record does not clearly establish the date each employee crossedthe picket line to return to work or the date that the Respondent received letters of resignations from these employees We will thereforeleave that determination to the compliance stage of this proceeding5 Engineers & Scientists Guild (Lockheed California Go), 268 NLRB 311(1983)272 NLRB No 64 NEWSPAPER GUILD LOCAL 3 (NEW YORK TIMES)339spondent, Newspaper Guild of New York, Local 3,The Newspaper Guild, AFL-CIO, CLC, its offi-cers, agents, and representatives, shall take theaction set forth in the Order as modified1 Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs"(a) Maintaining in its governing documents arti-cle X, section 15, of the constitution of the News-paper Guild to the extent it provides"Any offer to withdraw or to resign frommembership in the Guild other than for thereasons set forth in Section 13 of this Articleshall be submitted in writing to the governingboard of the Local together with the reasons,in detail, for such contemplated withdrawal orresignation The governing board of the Localshall thereupon inquire into the cause and voteon whether such withdrawal or resignationshall be accepted or rejected Any acceptanceshall always be conditioned upon the full pay-ment of all financial obligations due and owingto the Guild Upon the rejection of any offerto withdraw or resign, the membership obliga-tions of the member making such offer shallcontinue in full force and effect A membermay appeal rejection of his or her resignationto the Local membership A copy of the offerto withdraw or resign together with the actiontaken by the Local thereon, shall be forwardedto the IEB Such action shall not become finaluntil approved by the IEB No resignation orwithdrawal may be accepted during a strike ora lockout or at a time when a strike or lockoutappears imminent"2 Substitute the following for paragraph 2(a)"(a) Vacate, rescind, and expunge from itsrecords all charges and rescind any and all fines orportions thereof levied against those employeeswho submitted resignations of their membership inthe Respondent during the strike against TheTimes which began on 9 August 1978 and conclud-ed on 5 November 1978, where the entire amountof the fines or portions thereof are attributable tothe employees' postresignation crossing of thepicket line"3 Insert the following as paragraph 2(d) and re-letter the subsequent paragraphs"(d) Remove from its governing documents theportion of article X, section 15, of the constitutionof the Newspaper Guild set forth above"4 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain in our governing docu-ments article X, section 15, of the constitution ofthe Newspaper Guild to the extent it providesAny offer to withdraw or to resign from mem-bership in the Guild other than for the reasonsset forth in Section 13 of this Article shall besubmitted in writing to the governing board ofthe Local, together with the reasons, in detail,for such contemplated withdrawal or resigna-tion The governing board of the Local shallthereupon inquire into the cause and vote onwhether such withdrawal or resignation shallbe accepted or rejected Any acceptance shallalways be conditioned upon the full paymentof all financial obligations due and owing tothe Guild Upon the rejection of any offer towithdraw or resign, the membership obliga-tions of the member making such offer shallcontinue in full force and effect A membermay appeal rejection of his or her resignationto the Local membership A copy of the offerto withdraw or resign together with the actiontaken by the Local thereon, shall be forwardedto the IEB Such action shall not become finaluntil approved by the IEB No resignation orwithdrawal may be accepted during a strike ora lockout or at a time when a strike or lockoutappears imminentWE WILL NOT restrain or coerce employees inthe exercise of rights guaranteed in Section 7 of theAct, by refusing to accept or acknowledge the ef-fectiveness of resignations from members and byinstituting charges or by imposing fines on employ-ees who, after submitting resignations of theirmembership in Newspaper Guild of New York,Local 3, The Newspaper Guild, AFL-CIO, CLC,herein called The Guild, cross the picket line to goto work at the The New York Times Newspaper,Division of The New York Times, herein calledThe Times, or any other employerWE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of rightsguaranteed them by Section 7 of the ActWE WILL vacate, rescind, and expunge from ourrecords all charges and rescind any and all fines orportions thereof levied against all employees whosubmitted resignations of their membership in TheGuild during the strike against The Times, which 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegan on 9 August 1978 and concluded on 5 No-vember 1978, where the entire amount of the finesor portions thereof are attributable to the employ-ees' postresignation crossing of the picket lineWE WILL forthwith notify each of the aforemen-tioned employees in writing that said charges andfines heretofore imposed upon him or her havebeen vacated, expunged, or rescinded, and that wewill take no action to collect said finesWE WILL refund to each of the aforementionedindividuals all moneys they may have paid to us asa result of the aforesaid fines with interest thereonas set forth in the section hereof entitled "TheRemedy"WE WILL remove from our governing docu-ments the portion of article X, section 15, of theconstitution of the Newspaper Guild set forthaboveNEWSPAPER GUILD OF NEW YORK,LOCAL 3, THE NEWSPAPER GUILD,AFL-CIO, CLCDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge Thiscase was tried before me on May 19 and 20, and July 5and 24, 1980, in New York, New York Complaint in thiscase issued on May 1, 1979, and an amended complaintissued on February 11, 1980 These complaints werebased on an unfair labor practice charge filed by TheNew York Times Newspaper Division of The New YorkTimes Company (the Times or the Charging Party), onMarch 2, 1979, and an amended charge filed by TheTimes on October 31, 1979The complaint alleges, inter aim, that NewspaperGuild of New York, Local 3, The Newspaper Guild,AFL-CIO (collectively Respondent and RespondentLocal 3 and Respondent Guild, respectively),' violatedSection 8(b)(1)(A) of the Act by refusing to except resig-nations of members of Respondent and by institutingcharges and imposing fines on members of Respondentwho attempted to resign membership and thereaftercrossed a picket line established by Respondent in con-nection with a labor dispute between Respondent, theTimes, the New York Daily News (the News), and theNew York Post (the Post)Excellent briefs were filed by counsel for the GeneralCounsel and counsel for Respondent On considerationof the entire record, the briefs, and my observation ofthe demeanor of the witnesses, I make the following' Respondent Guild is the International Union and Respondent Local 3is a local thereofFINDINGS OF FACTA JurisdictionThe Times is a New York corporation which main-tains its principal office and place of business in NewYork, New York, where it has been at all times materialengaged in the publication, circulation, and distributionof The New York Times morning, daily, and Sundaynewspapers of general circulation In the course and con-duct of its business operation described above, The NewYork Times annually derives gross revenues in excess of$1 million Additionally, The Times holds membershipin, or subscribes to, various interstate news services, in-cluding the Associated Press, publishes various nationallysyndicated features, and advertises various nationallysold products including General Motors Corporationautomobiles Additionally, the Times, in the course andconduct of its business operations described above, annu-ally purchases and receives at its New York, New Yorkfacility, newsprint ink and other related goods and mate-rials valued at and in excess of $50,000 directly frompoints located outside the State of New YorkRespondent admits, and I find that The Times is andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the ActRespondent admits, and I find that Respondent is nowand has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the ActB BackgroundRespondent has been the exclusive collective-bargain-ing representative of a unit comprising certain Times'employees for approximately 40 years Respondent alsorepresents a similar unit of employees at the News andthe Post 2Respondent's practice for at least the past 24 years hasbeen to send by mail to each new Times' employeewithin its jurisdiction, a membership application and aletter welcoming the employee and advising him or herthat Respondent's union-security clause requires the indi-vidual to begin paying dues or obtain membership in Re-spondent no later than 30 days after employment Re-spondent's welcoming packet also includes a checkoff-au-thorization card and a self-addressed stamped return en-velopeRespondent's membership application described above,specifically states in bold faced type "I shall abide by theConstitution and By-Laws of (Respondent) "3Respondent contends that when a new member beginspaying dues, whether pursuant to checkoff authorizationor direct payment, a copy of Respondent Guild's consti-tution, Respondent Local 3's bylaws and a dues-deduc-2 The collective bargaining agreement between Respondent and TheTimes covers a unit comprising a large number of employees in the echtonal, commercial, and building maintenance departments in a multitude ofspecific job classifications The specific unit coverage is not relevant to adecision in this case and is not set forth herein3 All employees whose offers of resignation are at issue in this casefilled out the above membership applications pnor to becoming Respond-ent's members NEWSPAPER GUILD LOCAL 3 (NEW YORK TIMES)341tion card are mailed to the new member Respondentproduced several witnesses who testified that this is theusual procedure followed by Respondent as to newmembersThe General Counsel on the other hand produced wit-nesses who testified contrary to Respondent's witnessesThey testified in substance that, although they weremembers of Respondent, they never received a copy ofRespondent Guild's consititution or Respondent Local3's bylawsIn view of my decision in this case described below, Ifind it unnecessary to resolve this issue of credibilityIt is undisputed that copies of Respondent Guild's con-stitution and Respondent Local 3's bylaws are availableto all members at Respondent headquarters Additional-ly, Respondent's office at The Times also contains copiesof the constitution and bylaws, which are available onrequest to any member of RespondentC Respondent Constitutional Provisions Relating toResignationArticle X, section 15 of Respondent's constitution hasprovided since an amendment in 1974, as followsAn offer to withdraw or to resign from membershipin the Guild other than for the reasons set forth inSection 13 of this Article shall be submitted in writ-ing to the governing board of the Local (Respond-ent Local 3), together with the reasons, in detail,for such contemplated withdrawal or resignationThe governing board of the Local (RespondentLocal 3) shall thereupon inquire into the cause andvote on whether such withdrawal or resignationshall be accepted or rejected Any exceptance shallalways be conditioned upon the full payment of allfinancial obligations due and owing to the Guild(Respondent Guild) Upon the rejection of any offerto withdraw or resign, the membership obligationsof the member making such offer shall continue infull force and effect A member may appeal rejec-tion of his or her resignation to the Local member-ship A copy of the offer to withdraw or resign to-gether with the action taken by the Local thereon,shall be forwarded to the IEB Such action shall notbecome final until approved by the IEB No resigna-tion or withdrawal may be accepted during a strike ora lockout or at a time when a strike or lockout appearsimminent (Emphasis added )The "Imminency" provision was an amendment to anexisting provision in Respondent's constitution whichwas enacted as of 1973 The 1974 amendment to Re-spondent's constitution was set forth in full in the GuildReporter, Respondent Guild newspaper and in the FrontPage, Respondent Local 3 newspaper All members ofRespondent received copies of both newspapers bymail 44 Amendments to Respondent's constitution are routinely set forth inRespondent newspapersArticle XIX, section 2 of Respondent's constitutionprovides in relevant partSection 2 (a)•A strike may be called by the gov-erning body of a local if the Unit involved hasvoted approval In cases where more than one Unitmay be called on strike, all those Units shall be con-sidered as one Unit(b)•Where more than one bargaining unit is con-tained within the constitutional Unit, the strike voteshall be taken in the bargaining units involved onlyin the following cases (1) the bargaining unit in-volved is negotiating an internal guild contract, (n)the contract of the other bargaining unit not imme-diately involved is not open (or will not be openwithin 60 days) for renegotiation at the time thestrike vote in the bargaining unit immediately in-volved is taken(c)•In the event that a union or other than a(Respondent Local) strikes a shop in which thatunion represents employees or if such strike appearsimminent, or if such a union declares itself lockedout and pickets, then as an alternative to proceedingunder Article XIX, Section 2(a), the RepresentativeAssembly or Executive Committee if there is noRepresentative Assembly of (Respondent Local) isrepresenting employees in that shop may endorsethe strike, or recognize the lockout, and direct itsmembers not to cross the picket lines of the strikingor locked out union nor to work in or for the shopwhich is on strike or locked outThus combining article X, section 15 with article XIX,section 2 of Respondent's constitution, the authorizedstrike referred to in article X, section 15 can be (1) pri-mary, in that the dispute is directly between Respondentand the employer, and the Unit has approved a strike, or(2) in sympathy, in that the dispute is between the em-ployer and another union and Respondent's representa-tive assembly has directed its members not to cross anypicket lines established at the employerSimilarly, a lockout can be either (1) primary, in thatthe employer is locking out or threatening to lock outRespondent, or (2) in sympathy, in that the employer islocking out, or threatening to lock out another union andRespondent has directed its members to respect the lock-outIn connection with the last sentence of article X, sec-tion 15 of Respondent's constitution, "No resignation orwithdrawal may be accepted during a strike or lockout or ata time when a strike or lockout appears imminent," HarryFisdell, vice president of Respondent, testified that thereis no set formula or mechanical means to determinewhen a strike is "imminent" According to Fisdell's testi-mony, in any set of negotiations the imminency of astrike always exists Fisdell testified that imminency, asto a strike or lockout in connection with Respondent andan employer would generally be determined by the Re-spondent Guild executive board, taking into account thepresent state of negotiations with the employer coupledwith the prior negotiating history Imminency, as to a 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike or lockout in connection with another labor orga-nization would be determined by Respondent Guild ex-ecutive board based on the representations of officials ofsuch other labor organizations Based on Fisdell's testi-mony, I conclude that a strike or lockout is "imminent"whenever Respondent, in its judgment, determines it is"imminent" This conclusion is reinforced by the state-ment of Respondent Chairperson Peterson in 1974,during the second report of the constitution committee,at the time the "imminency" language was inserted inRespondent's resignation provision (art X, sec 15) thatthe "imminency" language was designed to and did"give the local (Respondent Local 3) plenty of leeway inmaking its decision It can judge when a strike or lock-out appears imminent, I think"D The 1978 Collective-Bargaining NegotiationsOn March 30, 1978, the then current collective-bar-gaining agreement between The Times and Respondentexpired The term of this agreement was March 31, 1975,through March 30, 1978 Negotiations for a new agree-ment were held on February 9 and on March 9, 1978Respondent's view of the negotiations was that theywere going badly This view was reported to Respond-ent's members through various Respondent shop publica-tions, which were distributed to Respondent membersemployed by The Times and posted on The Times bulle-tin board throughout the building Additionally, Re-spondent's view of negotiations was reported in Re-spondent's newspaper described aboveDuring this same period, early March 1978, the driversunion representing drivers employed by the Times, theNews, and the Post informed Respondent that it wouldstrike if it did not have a new contract with the abovepublications by March 30, 1978, when its current con-tract expired As a result of this report by the driversunion, Respondent voted to support a drivers' strikeand/or to recognize a lockoutAbout March 13, 1978, Respondent, in connectionwith its negotiations with the Times, mailed to theTimes' unit members letters notifying them that therewas to be a meeting on March 23, 1978, the purpose ofwhich was to authorize a strike against the Times Re-spondent also distributed and posted shop papers tonotify unit members of this strike authorization meetingOn March 23, 1978, Respondent, at a meeting, dulyauthorized a strike against The New York Times Re-spondent publicized such strike authorization to theTimes' unit members in its March 24, 1978 shop paper,The Times Topics, which were posted and distributed tounit membersE Respondent's Rejection of Members' ResignationsDuring the period March through May 1978, many ofRespondent's members employed by The Times submit-ted written letters of resignation of membership to Re-spondentOn May 15, 1978, Respondent's executive committeemet for the first time in connection with the current col-lective-bargaining agreement negotiations At this meet-ing Respondent's executive committee decided that allresignation letters received prior to March 23, 1978 (thedate of Respondent's strike authorization vote), would beaccepted, and all resignations received on or after March23 would be rejectedPursuant to such decision, on May 18, 1978, Respond-ent sent letters to all members who had submitted lettersof resignation signed by Ray Mann, secretary-treasurerof Respondent, informing them of Respondent's decisionas to whether or not their resignations were accepted orrejected According to Fisdell, Respondent's vice presi-dent, the sole factor used by Respondent in determiningwhether to accept or reject resignations, was the last sen-tence of article X, section 15 in Respondent's constitu-tion referring to the "imminency" of a strike or lockoutRespondent sent approximately 55 letters dated May18 rejecting resignations submitted by members betweenMarch 23 and May 18 The text of these letters was asfollowsThe Executive Committee of the NewspaperGuild of New York, Local 3, TNG (The Newspa-per Guild), AFL-CIO, CLC convened on Mondayevening, May 15, 1978 to consider your offer toresign from membership in the Guild, and voted toreject your resignation based on the language of Ar-ticle X of the constitution of The Newspaper Guild,AFL-CIO, CLC as amended, which providesNo resignation or withdrawal may be acceptedduring a strike or lockout, or at a time when astrike or lockout appears imminentPlease be advised that in accordance with ArticleX of the constitution that "a member may appealrejection of his or her resignation to the local mem-bership" Should you wish to appeal the action ofthe executive committee, please notify me by letter,so that I may arrange to have your appeal made tothe local membershipPlease be advised that as a member of the Guildand a Times employee in the Guild's bargainingunit, you are required to continue to pay union duesand other financial obligations to the Guild in ac-cordance with the applicable provisions of the col-lective bargaining agreement between the Times,News and the GuildOn May 23, 1978, Respondent had its regular execu-tive committee meetings, at which time the Guild reject-ed three additional resignations submitted between May15 and 23Although each member informed in the individual re-jection letters of his or her right to appeal the executivecommittee's decision to the membership, none of themembers whose resignations were rejected exercisedsuch appeal 55 The General Counsel introduced evidence which established thatRose Edwards, Respondent Local 3 representative had sent letters to anunknown number of employees during the period March 1978 to May 15,1978, rejecting their resignations The letters sent by Edwards were simi-lar to those sent by Ray Mann descnbed above In view of a stipulationContinued NEWSPAPER GUILD LOCAL 3 (NEW YORK TIMES)343On August 9, 1978, the pressmen, unable to obtain acontract, went out on strike at the Times, the News, andthe Post On August 7, 1978, prior to this strike, Re-spondent held an emergency meeting to determine its re-sponse to the impending strike or lockout in connectionwith the pressmen's dispute At this meeting, Respondentdecided that it would support the pressmen in the eventof a strike or lockout by refusing to cross the picket lineand/or to recognize any lockout against the pressmen byrefusing to report to work Respondent notified its mem-bers of its action in a citywide bulletin dated August 8,1978 The pressmen went on strike on August 9 Re-spondent honored the pressmen's picket line The press-men's strike continued through November 5, 1978Respondent itself did not have a contract with TheTimes, and on November 4 and 5, while striking in sup-port of the pressmen, engaged in a primary strike againstThe Times which strike ended with Respondent's ratifi-cation of an agreement reached between Respondent andThe Times on November 5, 1978Between the period of May 18 and November 5, 1978,Respondent received approximately 51 additional lettersof resignation from members Respondent sent a letter inresponse to each member, similar to the May 18 RayMann letters, rejecting each resignation on the groundthat the constitution restricts resignations while a strike isin progress These letters were signed by Ray MannOn and after August 9, many employees who had sub-mitted letters of resignation to Respondent, but whoseresignations were rejected, as described above, crossedthe picket line and worked for The TimesOn February 1, 1979, Respondent sent letters to allmembers who had crossed the picket line during theabove strike informing them that charges had been filedagainst them for crossing the picket line There were ap-proximately five members whose resignations were re-jected but who did not cross the picket line 6On various dates thereafter, Respondent sent allcharged members notices of hearing on the chargeswhich had been filed against them Following the hear-ings which took place, Responent notified the chargedmembers of the decision by the trial board Approximate-ly 88 members received decisions from Respondent in-forming them that the trial board found them guilty andimposed as a penalty a fine, the amount of which consist-ed of all moneys earned by the individual during thestrike and/or lockout that took place between August 9that all Guild members who received a Rose Edwards letter received asubsequent letter from Ray Mann communicating the executive committee's decision to accept or reject the member s offer of resignation and, inthe absence of any evidence establishing that Rose Edwards rejected theresignation of any member not rejected by Mann, I see no relevancy inthe Rose Edwards' letters This is especially true since there is no disputebut that all resignations submitted by members to Respondent afterMarch 23, 1978, were rejected by Ray Mann6 Art VII sec 1(e) and (f) provides in substance that working in ashop which is on stnke or where employees are locked out constitutesoffenses for which union members may be disciplined The names ofthose individuals whose resignations were rejected and against whomcharges were filed were not set forth in the complaint Such informationis not necessary for a disposition or an appropnate remedy in this caseand November 5, 1978 To date, no fines have beenpaid 7In the spring of 1979, Respondent was notified of alabor dispute between The Times, the News, and thePhotoengravers who had a single contract with both em-ployers An emergency meeting of Respodnent's repre-sentative assembly was called for on May 31, 1979, andRespondent's members were notified that the purpose ofthe meeting was to determine Respondent's responseshould a strike or lockout occur At this meeting the rep-resentative assembly directed Respondent's members atThe Times and the News not to cross any picket line setup by the PhotoengraversOn June 4 and 5, 1979, four members submitted lettersof resignation to Respondent On June 5 and 6, 1979, thePhotoengravers struck the Daily News Respondent onceagain informed its members that Respondent supportedthe Photoengravers strike through a Respondent Local 3bulletin dated June 5, 1979 Thereafter, on September 18,Respondent voted to reject those four offers of resigna-tion submitted in connection with the Photoengraversstrike described above because a strike or lockout was"imminent" at the time These members were notified ofRespondent's decision through a letter signed by RayMann The members were notified they had a right toappeal this decision To date, no member has exercisedthis right of appeal Respondent has taken no actionwhatever against the above four Guild members to en-force its constitutional provision restricting resignationswhen a strike or lockout is imminent or in progressAnalysis and ConclusionA The Imposition of Fines by Respondent onEmployees Engaged in Strike-Breaking ActivityThe undisputed evidence establishes that Respondentfiled disciplinary charges and imposed fines on approxi-mately 88 unit employees who submitted resignations toRespondent and thereafter crossed Respondent's picketlineRespondent contends that such disciplinary action wasappropriate since the resignations were submitted at atime when a strike or lockout was either "imminent" orin progress and that Respondent's rejection of such resig-nation was proper and in accordance with article X, sec-tion 15 of Respondent's constitution and bylawsThe General Counsel contends that article X, section15 of Respondent's constitution, restricting resignations,is invalid and therefore employees, on submission of suchresignation, could resign at will Accordingly, the impo-sition of disciplinary charges and subsequent impositionof fines on such individuals violates Section 8(b)(1)(A) ofthe ActThe central issue to be decided is whether Respond-ent's constitutional provisions relating to resignations arelawful7 As set forth in fn 6, such information is not necessary for an appropnate remedy in this case 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Supreme Court, as set forth below, has left openthe question as to whether a labor organization couldimpose lawful restrictions on a member's right to resignIn NLRB v Allis Chalmers Mfg Co, 388 US 175(1967), the Supreme Court held that a union did not vio-late Section 8(b)(1)(A) when it fined union members whocrossed the union picket line during an economic strikeHowever, the fines in this case were levied against unionmembers who had not resigned their membership in theunion at the time they crossed the picket line The courtspecifically left open the question of whether a unioncould, in the same circumstances, fine employees whomerely paid periodic dues, and were not members of theunionIn Machinists Local 405 v NLRB, 412 U S 84, 88(1973), and NLRB v Textile Workers Local 1029, GraniteState Joint Board, 409 U S 213, 217 (1972), the SupremeCourt definitively disposed of the issue concerning aunion's right to apply its rules against strike breaking tomembers who crossed union picket lines following theirresignation from the union However, these cases in-vovled provisions relating to postresignation strike break-ing, as distinguished from provisions relating to resigna-tion of membership In Granite State, supra, the SupremeCourt succinctly set forth its thinking when it stated thatfollowing a members resignation from the union, theunion has "no more control over the former memberthan it has over the man in the street" In both cases theSupreme Court found unlawful, union fines imposed onmembers who had resigned from the union during thecourse of an economic strike, despite provisions in theunion constitution imposing a restriction on members torefrain from strike breaking In both Booster Lodge, supraand Granite State, supra, the union constitution andbylaws were silent on the issue of voluntary resignationfrom the union However, in Booster Lodge, supra, theSupreme Court recognized the issue and explicitly leftopen the question of the extent to which contractual re-striction on a member's right to resign may be limited bythe Act The Court hinted that its answer might be dif-ferent if the union's constitution contained valid provi-sions concerning resignation, but it left the issue openWhile the Board has implied that a labor organizationmight lawfully impose reasonable restrictions on a mem-ber's right to resign, I have been unable to find any casewhere it has upheld such provisionThe Board in Machinists Local 1994 (OK Tool Go),215 NLRB 651 (1974), concluded that the union violatedSection 8(b)(1)(A) by finding members who had submit-ted written resignations to the union and thereaftercrossed Respondent's picket line in violation of a clausein the union's constitution, which the Board determinedwas a restriction on postresignation strike breaking con-duct, rather than a restriction concerning resignation 8g The constitutional provision involved in OK Tool is set forth as followsImproper conduct of a member accepting employment in anycapacity in an establishment where a stnke or lockout exists as recognized under this constitution, without permission Resignationsshall relieve a member of his obligation to refrain from acceptingemployment at the establishment for the duration of the stnke orlockout within 14 days preceding its commencement Where observThe Board stated by way of dicta "Whether the Lodgemight lawfully have placed reasonable restrictions on thecircumstances in which a member could resign, and haveenforced those restrictions and strike breaking sanctionsagainst full members who returned to work during thestrike is a question which is not raised by the facts of thisproceeding" Similarly in Machinists Local 1327 (DalmoVictor), 231 NLRB 719 (1977), and Machinists Local 1871(General Dynamics), 231 NLRB 727 (1977), cases whichinvolved the same constitutional provision as in OKTool, supra, the Board concluded in each case, relying onthe rationale set forth in OK Tool, that the union's con-stitutional provision constituted an invalid restriction onpost resignation conduct rather than on the right toresign However, in Dalmo Victor, supra, the Ninth Cir-cuit rejected as "hypertechnical," the Board's construc-tion of the union's constitution The court concluded thatit was a restriction on resignation, rather than a provi-sion relating to post resignation conduct However, theNinth Circuit did not decide the resonableness of suchrestriction and remanded the case to the Board for thatdetermination NLRB v Machinists Local 1327, 608 F 2d1219 (9th Cir 1979) This case on remand is presentlypending before the BoardIn those cases where the Board directly has consideredthe reasonableness of a provision concerning resignationrestrictions, the Board has, for one reason or another,found such restriction unreasonable and unlawful InElectrical Workers IUE Local 444 (Sperry Rand Corp ),235 NLRB 98 (1978), the Board found a provision in theunion's constitution relating to resignations to be invalidwhere the provision provided that no member couldsubmit a resignation "during the period of a collectivebargaining agreement between the union and the mem-ber's employer requiring union membership as a condi-tion of employment or during the period of an author-ized strike against the member's employer Any notice ofwithdrawal given less than 60 days before such author-ized strike commences, as well as any ntoice of with-drawal given during the course of such an authorizedstrike, shall not be effective until the conclusion of thestrike, or at the end of 60 days, whichever is later"Board members Jenkins and Murphy, two of the threeBoard members who decided this case, noted in affirm-ing the administrative law judge that the membershipresignation provision not only required submission of a60-day advance notice, but limited resignation to timeswhen neither a strike was in progress nor a bargainingagreement with a union shop provision was in effectThey pointed out such restriction, in reality, provided nomeaningful period for resignation See also Auto WorkersLocal 1384 (Ex-Cell-0 Corp ), 227 NLRB 1045 (1977),Auto Workers Local 647 (General Electric Go), 197NLRB 608 (1972), where the Board found similar consti-tutional restrictions on resignation to be invalidIn Typographical Union Local 650 (Daily Breeze), 221NLRB 1048 (1975), the Board found a provision in theance of a pnmary picket line is required, resignation shall not relievea member of his obligation to observe the primary picket line for itsduration if the resignation occurs during the period that the picketline is mantained or within 14 days preceding its establishment NEWSPAPER GUILD LOCAL 3 (NEW YORK TIMES)345union's constitution restricting resignations where theunion rules provided that "No member may resignexcept on written application, stating the reason there-fore, addressed to the local union of which he is amember, and consent of the local union" Finding theunion rule to be unreasonable and invalid, the Boardconcluded that such restrictions on resignation werevague, setting no standards for the evaluation of resigna-tion requests submitted pursuant to its terms, and gavelocal unions power to withhold consent in an arbitraryand capricious mannerAs in Daily Breeze, supra, I conclude that Respond-ent's constitutional provision concerning resignations isvague, setting no objective standards for the evaluationof resignation requests I also conclude that the effect ofRespondent's provision gives Respondent the total dis-cretion to consent to, or reject resignations, in an arbi-trary and capricious mannerIllustrating the vagueness and lack of objective stand-ards of Respondent's provision is the "imminency" lan-guage of the clause A member contemplating resigna-tion prior to a strike or lockout cannot look to Respond-ent's constitutional provision relating to resignations andknow whether such strike or lockout is, at a particulartime, "imminent," and whether he or she had a right toresign According to the thrust of the testimony of Fis-dell, the International vice president, a strike or lockoutis "imminent" whenever Respondent says it is imminentMoreover, the resignation provision applies not only tostrikes and lockouts involving Respondent and TheTimes, but to any labor organization and employer in theindustry Thus, strikes and lockouts can be imminent atany time during the term of a collective-bargainingagreement between Respondent and The Times or fol-lowing the expiration of such agreement For example,resignations were rejected by Respondent, relying on the"imminency" language of Respondent's resignation pro-vision, in connection with the photoengravers strike atthe New York Daily News on June 5 and 6, 1979, whichtook place during the duration of the present collective-bargaining agreement between Respondent and TheTimesThat provision is arbitrary, as is illustrated by the wayit was applied in the instant case Thus, members who re-signed in March and April and up to May 18 were un-aware at the time of their resignation that a strike withinthe meaning of Respondent's constitutional provision was"imminent" This is so because Respondent had not yetdeclared that such strike or lockout was imminentIndeed, it was not until May 18 that the union arbitrar-ily, and retroactively, declared the "imminent" date tobe March 23, a date almost 2 months prior to such decla-ration The result of Respondent's action was that mem-bers who had resigned (assuming they had knowledge ofRespondent's constitution) between March 23 and May18 believing that no strike was "imminent" within themeaning of Respondent's constitution, since imminencyhad not as yet been declared, were now notified, retroac-tively that their resignations were rejected Respondentby such retroactive application of its constitutional provi-sions was able to arbitrarily prevent members from re-signing in anticipation of the impending strike or lockoutFor the reasons set forth above, I therefore concludethat Respondent's constitional provision is vague, with-out objective standards, and arbitrary Accordingly, Iconclude such provision is unlawful and invalid Where aunion's constitution or bylaws impose invalid restrictionson the right to resign, a member can resign whenever heor she wishes General Electric Co, supra Accordingly, Ifurther conclude that by bringing up on charges and lev-ying fines on those employees employed by The Timeswho submitted resignations to Respondent and thereaftercrossed Respondent's picket line, Respondent violatedSection 8(b)(1)(A) of the ActB Whether Respondent's Members Had Notice ofRespondent's Constitutional Provisions RespectingResignations of MembershipRespondent contends that new members were provid-ed with copies of Respondent's constitution and bylawsIn support of this contention, Respondent produced sev-eral witnesses who testified to this effect The GeneralCounsel, on the other hand, produced several witnesseswho testified that they were members of Respondent,and that they had never received copies of Respondent'sconstitution on becoming members, or at any time there-after Respondent contends essentially that by the receiptof such constitution, members had notice, either actual orconstructive, of Respondent's provisions relating to resi-gantion In view of my conclusion set forth above, thatRespondent's provisions with respect to resignations isinvalid, I need not determine whether Respondent'smembers received copies of its constitution or whetherthey had either actual or constructive knowledge of theprovisions therein However, in the event the Board shallconclude that Respondent's provision concerning resig-nations is reasonable and valid, then the issue as towhether Respondent's members had notice of such pro-vision would be relevant I conclude that proper noticeto a member concerning his or her right to resign re-quires that a member be able to read the provision con-cerning resignation and be able to ascertain at any par-ticular point in time exactly when he or she can resignIn this connection as set forth and discussed in detailabove, Respondent's resignation provision is such thatone contemplating resignation cannot ascertain at anyparticular point in time when a strike or lockout may be"imminent" As this case illustrates, employees submit-ting resignations at a time prior to Respondent's declara-tion of "imminency" were denied the right to resign byRespondent's retroactive declaration of an imminentdateAccordingly, I conclude that whether or not Respond-ent's constitutional provision with respect to resignationsis valid, in view of the language of the provision itself,whether a member had actual or constructive knowledgeof such provision, he or she still did not have propernoticeC Respondent's Rejection of Resignations Where NoDisciplinary Actions Were InstitutedThe evidence established that in connection with theAugust 9 to November 5, 1978 strike, approximately five 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees submitted offers of resignation which were re-jected by Respondent However, these employees didnot cross Respondent's picket line and no charges werethereafter instituted by Respondent against these employ-eesAdditionally, four members submitted resignations inconnection with the photoengravers strike of June 1979,which were also rejected No disciplinary action wastaken against these individual membersIt is alleged by the General Counsel that Respondentviolated Section 8(b)(1)(A) of the Act merely by the actof rejecting such resignations, although no disciplinaryaction was instituted against such membersThe Board in Graphic Arts Local 32B (George BantaCo), 250 NLRB 850 (1980), recently decided this issueand concluded that a union does not violate Section8(b)(1)(A) of the Act by refusing to accept validly prof-fered resignations from its members The Board stated inthis regard that the proviso to Section 8(b)(1)(A) permitsa labor organization "to prescribe its own rules with re-spect to the acquisition or retention of membership there-in," and therefore the Union's refusal to accept the effec-tive resignations was not a violation of the Act because itrelated directly to the retention of membership, citingBookbinders Union Local 60 (Interstate Book Mfrs), 203NLRB 732, 735 (1973)Accordingly, for the reasons set forth in George BantaCo, supra, I shall dismiss that portion of the complaintalleging as a violation of Section 8(b)(1)(A), the mere re-jection of resignation applicationsOn these findings of fact and on the entire record, Istate the followingCONCLUSIONS OF LAW1 Respondent is a labor organization within the mean-ing of Section 2(5) of the Act2 The Times is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act3 Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed to themby Section 7 of the Act, and thereby engaged in unfairlabor practices prescribed by Section 8(b)(1)(A) of theAct by instituting charges and levying fines against vari-ous employees employed by The Times who submittedresignations of membership to Respondent and by finingsuch employees because said employees crossed Re-spondent's picket line at The Times premises and re-turned to work for The Times after duly submitting res-ignations of their membership in the Union The afore-said unfair labor practices are unfair labor practices af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in, and isengaging in certain unfair labor practices, it will be rec-ommended that it be required to cease and desist there-from In order to effectuate the purposes of the Act, itwill also be recommended that Respondent be requiredto rescind and expunge from all records all charges, andto rescind all fines imposed on members in connectionwith the August 9 to November 5 strike at The Times,and if any employee has paid any portion of said fine toRespondent, to refund the full amount of same, togetherwith interest as prescribed in Florida Steel Corp , 231NLRB 651 (1977),9 to run from the date the fines werepaid until the date Respondent tenders a refundOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed' •ORDERThe Respondent, Newspaper Guild of New York,Local 3, The Newspaper Guild, AFL-CIO, New York,New York, its officers, agents, and representatives, shall1 Cease and desist from(a)Interfering with, restraining, or coercing employeesin the exercise of rights guaranteed in Section 7 of theAct, by refusing to accept validly proffered resignationsfrom members and by instituting charges or by imposingfines on employees who, after submitting resignations oftheir membership in Respondent cross Respondent'spicket line to go to work at the New York Times News-paper, Division of The New York Times, herein calledThe Times, or any other employer(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action which isfound necessary to effectuate the purposes of the Act(a)Vacate, rescind, and expunge from its records, allcharges and rescind any and all fines levied against allemployees who submitted resignations of their member-ship in Respondent during the strike against The Timeswhich began on August 9, 1978, and concluded on No-vember 5, 1978, and crossed Respondent's picket line toreturn to work for The Times(b)Forthwith notify each of the above-named employ-ees in writing that charges and fines heretofore imposedon him or her has been vacated, expunged, or rescinded,and that it will take no action to collect the fine(c)Refund to each of the aforementioned individualsall moneys they may have paid to it as a result of theaforesaid fines with interest thereon as set forth in thesection entitled "The Remedy"(d)Post at its business office and all meeting hallscopies of the attached notice marked "AppendixCopies of the notice, on forms provided by the RegionalDirector for Region 2, after being signed by Respond-ent's authorized representative, shallbe posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including all9 See generally Isis Plumbing Go, 138 NLRB 716 (1962)'• If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board ' NEWSPAPER GUILD LOCAL 3 (NEW YORK TIMES)347places where notices to members are customarily postedReasonable steps shall be taken by Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e) Mail to the Regional Director for Region 2, thenumber of copies of the notice requested by the RegionalDirector for posting by the New York Times, the em-ployer being willing, in places where notices to its em-ployees are customarily posted Copies of the notices, tobe furnished by the Regional Director after being dulysigned by an authorized representative, shall be returnedto the Regional Director(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply